Citation Nr: 9910919	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  98-00 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a skin disorder of the 
hands and feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January to April 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

At a personal hearing in February 1998, the issue of 
entitlement to service connection for alcoholism was 
withdrawn.  That issue will not be addressed in this 
decision.  

FINDINGS OF FACT

1.  Although a skin disorder was not noted on service 
entrance examination, medical opinions and history in service 
establish that this disorder clearly and unmistakably 
preexisted service.  

2.  The veteran's skin disorder of the hands and feet clearly 
preexisted service and did not increase in severity during 
service.  


CONCLUSIONS OF LAW

1.  The presumption of soundness on entry into service is 
rebutted with respect to the veteran's skin disorder of the 
hands and feet.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 
38 C.F.R. § 3.304 (1998).  

2.  A skin disorder of the hands and feet was not incurred in 
or aggravated during active service.  38 U.S.C.A. §§ 1110, 
1153, 5107 (West 1991); 38 C.F.R. § 3.306 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The veteran is seeking service connection for a skin disorder 
of the hands and feet.  In substance, he contends that such 
disability was incurred in or aggravated by his military 
service.  

Initially, in view of the evidence of record, including the 
veteran's evidentiary assertions that must be presumed to be 
true for purposes of determining whether his claim is well 
grounded, the Board finds that this claim is plausible and 
thus, well grounded within the meaning of 38 C.F.R. § 5107 
(1998); King v. Brown, 5 Vet. App. 19 (1993).  The Board also 
finds that all relevant evidence has been obtained and that 
the duty to assist the claimant is satisfied.  

The veteran failed to report for a VA examination in 
connection with this appeal which was scheduled for July 
1997.  Correspondence in the claims file reflects that notice 
of this examination was sent to his address of record.  
Therefore, the Board will render its decision based on the 
evidence of record now before it.  38 C.F.R. § 3.655(a),(b) 
(1998).  Pursuant to a December 1998 Board remand, the 
veteran was scheduled for a hearing before a Member of the 
Board in February 1999.  He also failed to report for this 
hearing.  The duty to assist is not a one-way street, and the 
fault for any deficiency in the development of the evidence 
lies with the veteran.  38 U.S.C.A. § 5107(a) (West 1991).  

Factual Background

A review of the service medical records demonstrates that 
upon pre-induction examination in September 1965, evaluation 
of the skin was normal.  The appellant did not enter active 
military service until January 18, 1966.  On April 4, 1966, 
the veteran was noted to have marked hyperhidrosis of the 
hands and feet with secondary erythema and peeling of the 
palms.  On the feet there was maceration and pitting of the 
epidermis on the weight bearing areas.  His motivation for 
service was low and after 2 1/2 months, he had not accomplished 
any basic training.  The duration of this problem had been 
since early childhood.  The diagnosis was hyperhidrosis of 
the hands and feet, chronic and severe.  It was also noted 
that he was not eligible for induction and that he was 
recommended for separation for his preexisting skin 
condition.  

On April 15, 1966, a Medical Board determined that the 
veteran's hyperhidrosis of the hands and feet preexisted 
service and was not aggravated therein.  

Post service records include VA outpatient records dated from 
January 1996 through May 1997.  These documents reflect 
treatment for disorders other than the skin disorder at 
issue.  Upon VA examination in June 1997, examination of the 
skin and feet was noted to be "unremarkable."  Examination 
of the fingers for functional limitations did not result in 
diagnosis of a skin disorder.  

As noted above, the veteran failed to report for a scheduled 
VA examination of the skin of the hands and feet in July 
1997.  

At a personal hearing in February 1998 the veteran testified 
in support of his claim.  Specifically, he recalled that his 
feet bled during service following a 50 mile hike.  He was 
seen by a service physician who scraped some of the skin off.  
He was subsequently "booted" out of military service.  He 
was seen post service by a physician who told him to only 
wear white socks and to put powder on them to keep them dry.  
He testified that he was not currently under treatment for 
this condition and that he did not have a skin problem of the 
hands and feet prior to service.


Pertinent Laws and Regulations

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  A preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (1998).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1998).  Temporary flare-
ups will not be considered to be an increase in severity.  
Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during active service.  Aggravation may 
not be conceded, however, where the disability underwent no 
increase in severity during service.  38 C.F.R. § 3.306(b).


Analysis

As the veteran's pre-induction examination indicates that his 
skin was normal on clinical evaluation, he is entitled to the 
presumption of soundness when he entered on active duty.  
That presumption, however, may be rebutted by clear and 
unmistakable evidence demonstrating preservice existence of 
disability.  In April 1966, a military physician, a 
specialist in dermatology, who elicited a history from the 
veteran and examined him, offered his opinion that the 
veteran had chronic, severe, hyperhidrosis of the hands and 
feet and that the duration of this problem had been since the 
veteran's early childhood.  A Medical Board determined that 
the skin disorder existed prior to service and was not 
aggravated by service.  While the veteran has testified that 
he had no skin problems prior to service, the Board believes 
that contemporaneous service records from the veteran's in-
service treatment for skin problems is clear and unmistakable 
evidence of preexistence.  Accordingly, the Board finds that 
the presumption of soundness on entry is rebutted.  

As noted earlier, however, service connection can still be 
established if the preexisting skin disorder was aggravated 
by service, such as where there is an increase in disability 
during service, unless the increase is due to the natural 
progression of the disorder.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306 (1998).  

As noted above, it was determined during service that the 
veteran had a preexisting skin disorder of the hands and feet 
that was not aggravated by service.  Although he was seen 
during service on one occasion for skin problems, the Medical 
Board examiner specifically found that hyperhidrosis of the 
hands and feet preexisted service and was not aggravated 
therein.  The veteran's own vigorous contentions that his 
skin disorder was incurred in or aggravated in service are 
not supported by the medical records.  As a layperson, he is 
competent to testify as to his symptoms, but he is not 
qualified to render a medical opinion as to whether any such 
symptoms represented an increased in the underlying pathology 
versus a temporary flare-up of symptoms.  Therefore, his 
statements are entitled to no probative weight with regard to 
whether or not the disability underwent an increase in 
severity during service, as this is a matter which requires 
medical expertise.  Layno v. Brown, 6 Vet. App. 465,  (1994).  
A medical expert in dermatology who examined the veteran 
during service offer his professional medical opinion that 
the veteran's skin disorder was not aggravated by active 
duty.

The evidence of record does not contain a medical opinion by 
a physician, private or VA, indicating the veteran's skin 
disorder of the hands and feet was incurred in or aggravated 
by service.  The only competent evidence on this matter is 
the finding by the examiners in April 1966, which are against 
the veteran's claim.  The Board notes that the RO attempted 
to supplement the record in scheduling a skin evaluation, but 
the veteran failed to report of the scheduled examination.  
Therefore, the decision must be based on the current record.  
Since he has not submitted evidence of a skin disorder that 
was incurred in or aggravated by service, there is no basis 
for finding that a current skin disability is of service 
origin or that the skin disorder identified during his 
military service was aggravated by his military service.  The 
preponderance of the evidence is against the claim, and it 
must denied.  


ORDER

Service connection for a skin disorder of the hands and feet 
is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

